   Case 3:17-cv-01362 Document 226 Filed 03/13/20 Page 1 of 3 PageID #: 2845



                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


 THE CITY OF HUNTINGTON,
      Plaintiff,

 v.                                                       CIVIL ACTION NO. 3:17-01362

 AMERISOURCEBERGEN
 DRUG CORPORATION, et al.,
      Defendants.



CABELL COUNTY COMMISSION,
          Plaintiff,

 v.                                                       CIVIL ACTION NO. 3:17-01665

 AMERISOURCEBERGEN
 DRUG CORPORATION, et al.,
      Defendants.




                  AMERISOURCEBERGEN DRUG CORPORATION’S
             MOTION FOR SUMMARY JUDGMENT BASED ON RES JUDICATA
        Defendant AmerisourceBergen Drug Corporation (“ABDC”), pursuant to Rule 56 of the

Federal Rules of Civil Procedure, hereby moves for summary judgment in its favor.

        1.          In this Motion, ABDC argues that Plaintiffs’ claims assert near identical causes of

action that are wholly derivative of those brought by the State of West Virginia in Civil Action

No. 12-C-141 in the Circuit Court of Boone County, West Virginia.

        2.          The State’s claims were brought in its parens patriae capacity on behalf of the

citizens of West Virginia. The State settled its claims with ABDC through a Settlement Agreement




4838-5335-5703.v1
   Case 3:17-cv-01362 Document 226 Filed 03/13/20 Page 2 of 3 PageID #: 2846



and Release, which agreed to release all claims that it “has asserted or could have asserted on its

own behalf or in its parens patriae capacity.”

        3.          The doctrine of res judicata precludes litigation of the same or similar claims by a

party in privity where there has been a final adjudication on the merits of the prior claims.

        4.          Plaintiffs’ claims are virtually identical to those brought by the State, seeking

abatement of the same public nuisance.

        5.          Since public nuisance claims affect the general public and the State has already

brought forth a public nuisance claim, which was subsequently settled and dismissed, the re-

litigation of the same claims by Plaintiffs is barred by res judicata.

        For these reasons, and for the reasons set forth in the accompanying Memorandum, the

Court should grant ABDC’s Motion for Summary Judgment in its favor.

Dated: March 13, 2020

                                                          Respectfully submitted,

                                                          AmerisourceBergen Drug Corporation
                                                          By Counsel:

                                                          /s/ Gretchen M. Callas
                                                          Gretchen M. Callas (WVSB #7136)
                                                          JACKSON KELLY PLLC
                                                          Post Office Box 553
                                                          Charleston, West Virginia 25322
                                                          Tel: (304) 340-1000
                                                          Fax: (304) 340-1050
                                                          gcallas@jacksonkelly.com




4838-5335-5703.v1
   Case 3:17-cv-01362 Document 226 Filed 03/13/20 Page 3 of 3 PageID #: 2847



                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


 THE CITY OF HUNTINGTON,
      Plaintiff,

 v.                                                CIVIL ACTION NO. 3:17-01362

 AMERISOURCEBERGEN
 DRUG CORPORATION, et al.,
      Defendants.



CABELL COUNTY COMMISSION,
          Plaintiff,

 v.                                                CIVIL ACTION NO. 3:17-01665

 AMERISOURCEBERGEN
 DRUG CORPORATION, et al.,
      Defendants.


                                   CERTIFICATE OF SERVICE

        The undersigned counsel hereby certifies that on this 13th day of March, 2020, the

foregoing AmerisourceBergen Drug Corporation’s Motion for Summary Judgment Based on

Res Judicata was served using the Court’s CM/ECF system, which will send notification of such

filing to all counsel of record.

                                                  /s/ Gretchen M. Callas
                                                  Gretchen M. Callas (WVSB # 7136)




4838-5335-5703.v1
